DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed September 8, 2021 in response to the Office Action of March 10, 2021, is acknowledged and has been entered. Claims 1-4 are pending and being examined. Claims 1 and 2 are amended. Claims 3 and 4 are new. 

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-4 remain/ are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0202546, Harris et al, assignee Genentech,  published August 2009; in view of Salas-Solano (CE Currents, 2008; LC·GC Europe; www.chromatographyonline.com; p. 615-622); Michels et al (Electrophoresis, March 2012, 33:815-826); Felten and Salas-Solano (Part I) (Beckman .
Harris et al/Genentech teach a method comprising producing and evaluating a Pertuzumab composition by measuring the amount of peaks in the composition by both non-reduced and reduced electrophoresis sodium dodecyl sulfate (R-CE-SDS) to determine the presence of variants including acidic variants. Harris et al/Genentech teach performing the method to characterize the therapeutic antibody composition (Figure 10, 11, and 15; [25]; [40]; [46]; [123]; [125]; Example 1). Harris et al/Genentech teach analyzing the pertuzumab composition to better understand the impact of cell culture and recovery process on pertuzumab acidic variant formation, characterize the predominant acidic variants of pertuzumab, and evaluate the impact of acidic variants on pharmacokinetics (Example 1; [250-251]). It is noted that reduced CE-SDS separates the heavy and light chain antibody fragments for analysis.
Harris et al/Genentech do not teach the intended purpose of analyzing fragmentation of the Pertuzumab composition or confirming the amount of a Peak 1 as ≤0.5% or the amount of a Peak 2 as ≤1%.
Salas-Solano 2008 teach that non-reduced and reduced CE-SDS analysis of therapeutic antibodies is recognized as a robust technique to determine and/or confirm the apparent molecular weight of proteins and to evaluate the size heterogeneity and purity of biologicals. The successful performance of commercial recombinant monoclonal antibody (rMAb) CE-SDS based method was reported when used by eleven independent biopharmaceutical companies and a regulatory authority. CE-SDS analysis provides an advantage over other sized-based separation methods because of its 
Michels et al also describes the known application of reduced and non-reduced CE-SDS assay for monitoring impurities that potentially impact drug efficacy or patient safety produced in the manufacture of therapeutic Mab products (abstract). Michels et al demonstrate reduced CE-SDS analysis of a rMAb yielding several peaks, including peaks that represent fragments which are smaller than the light chain (peaks A, B and others in Figure 1B), and peaks the represent fragments larger than the light chain but smaller than the heavy chain (Figure 1B). 
Felten and Salas-Solano (Part I) teach that CE-SDS offers direct on-column UV or fluorescence detection, automation, enhanced resolution and reproducibility, accurate quantification of proteins and determination of molecular weight (p. 1, col. 2). Felten and Salas-Solano also mention the eleven independent biopharmaceutical companies and a regulatory authority reporting the performance of a commercial rMAb CE-SDS based method. In this study, the reduced rMAb standard contained a mixture of light chain, non-glycosylated heavy chain, and heavy chain components. The highly 
Felten and Salas-Solano (Part II) teach that CE-SDS is applied at all stages of the pharmaceutical development process, including high-throughput process development, structural isoform analysis, carbohydrate occupancy, and more common molecular size variant analysis for characterization and release (p.1, col. 1). CE-SDS analysis of rMAbs can be used under reduced or non-reduced conditions and with LIF detection (p. 1, col. 2) and often companies will choose to develop both reduced and non-reduced CE-SDS methods for characterization (p. 2, col. 1-2). Felten and Salas-Solano teach that CE-SDS methods are used to assay product identity, molecular weight, content (including fragmentation), and purity (Figure 1). Felten and Salas-Solano discuss optimization of reduced CE-SDS methods including ensuring compete dissociation of existing di-sulfides, the amount of reducing agent required (DTT or BME), and the time/temperature needed to achieve complete reduction (p. 4, col. 1-2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to evaluate fragmentation of a pertuzumab composition and confirm the presence of any peaks, including a Peak 1 and Peak 2, in the method of Harris et al/Genentech. One would have been motivated to in order to assay product 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to detect and confirm the presence of any peaks in the pertuzumab composition of Harris et al/Genentech resulting from reduced CE-SDS assay, including any peaks that qualify as a Peak 1 or Peak 2 that are present at an amount of ≤1% or 0.5%. One would have been motivated to in order to detect the presence of any variants, fragmentation, and impurities during all stages of development, particularly for quality control lot-release testing, as taught by the cited references, and because Genentech is known to apply CE-SDS analysis to their therapeutic antibody compositions at all stages of development. One of ordinary skill in the art would have a reasonable expectation of success detecting and confirming the presence of any peaks that qualify as a Peak 1 or Peak 2 in the pertuzumab composition given: (1) the method is commercialized, (2) the method is an established reproducible and robust technique for analysis of therapeutic antibody compositions, (3) the method has a high resolution rate for detecting antibody variants present at less than 5%, and (4) Michels et al exemplify the success of conducting reduced CE-SDS assay on a rMAb composition and identifying all peaks present, including those that can .


Response to Arguments
3.	Applicants argue that acid hydrolysis results in the claimed Peak 2 in Pertuzumab composition. Applicants argue that only reduced CE-SDS (R-CE-SDS) can detect fragmentation caused by hydrolysis. Applicants argue that none of the cited references disclose detecting and confirming a Peak 2 in Pertuzumab composition. Applicants argue that none of the cited references teach which assay can detect fragments resulting from acid hydrolysis. 
	The arguments have been considered but are not persuasive. The claims are drawn to (1) a method of evaluating fragmentation of a Pertuzumab composition and (2) method for making a composition comprising a produced Pertuzumab composition comprising fragments, and measuring Peak 1 and 2 utilizing R-CE-SDS in the Pertuzumab composition, then confirming the presence of the amount of Peak 1 and 2. Harris et al/Genentech teaches applying the same claimed R-CE-SDS measurement to the same claimed pertuzumab antibody composition, thus the method of Harris et al/Genentech is reasonably expected to produce the same claimed Peak results. Applicants have provided no evidence that the Pertuzumab starting material taught by the cited prior art is different from that claimed and that it would not produce the Peaks 1 and 2 when analyzed by the same R-CE-SDS methods claimed and taught by the 
	Contrary to arguments, the cited prior art does not need to teach the same motivation as Applicants for arriving at the claimed invention. The cited prior art does not need to teach acid hydrolysis as motivation to assess and confirm fragmentation of antibody products utilizing R-CE-SDS. MPEP 2144 states: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon,, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
 In the instant case, Harris et al/Genentech teach analyzing the pertuzumab composition to better understand the impact of cell culture and recovery process on pertuzumab acidic variant formation, characterize the predominant acidic variants of pertuzumab, and evaluate the impact of acidic variants on pharmacokinetics (col. 44, lines 36-56; Example 1). The cited combined references recognize the need and motivation to apply R-CE-SDS to pertuzumab and commercial antibody compositions to detect the presence of any variants, fragmentation, and impurities during all stages of development, particularly for quality control lot-release testing, regardless of reason or process (i.e., acid hydrolysis) resulting in fragmentation or impurities. 


4.	The rejection under 35 USC 102(a)(2) recited in the Office Action mailed March 10, 2021 is hereby withdrawn in view of Applicant’s statement of exception under 35 USC 102(b)(2)(C).

Conclusion: No claim is allowed. Examiner currently has no suggestions for overcoming the rejections of record.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642